EXHIBIT 10.23

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Leslie’s Poolmart, Inc.

Lawrence H. Hayward

This Amended and Restated Employment Agreement (“Agreement”) is made as of
June 15, 2007, by and among LESLIE’S POOLMART, INC., a Delaware corporation
(“LPM”), LESLIE’S HOLDINGS, INC., a Delaware corporation (“Holdings” and
together with LPM, the “Companies”) and LAWRENCE H. HAYWARD (“Mr. Hayward”).

RECITALS

A. LPM is a corporation organized under the laws of Delaware. It is engaged in
the business of marketing pool supplies and related pool equipment and products.

B. Holdings was formed in February 2007 and owns 100% of the voting stock of
LPM.

C. LPM and Mr. Hayward are parties to that certain Amended and Restated
Employment Agreement November 21, 2003 and amended January 24, 2005 governing
LPM’s employment of Mr. Hayward (the “Original Agreement”). LPM, Holdings and
Mr. Hayward wish to supplement and restate the Original Agreement in its
entirety.

D. LPM wishes to continue the employment of Mr. Hayward as Chief Executive
Officer and Chairman of the Board of LPM and Holdings wishes Mr. Hayward to
serve as its Chief Executive Officer and Chairman of the Board, and Mr. Hayward
desires to be so employed by LPM and to act in such capacities.

AGREEMENT

Accordingly, the parties agree as follows:

1. Employment. LPM agrees to continue to employ Mr. Hayward on the terms set
forth herein and Mr. Hayward accepts such employment. Mr. Hayward will serve as
the Chief Executive Officer and Chairman of the Board of each of Holdings and
LPM. Mr. Hayward will serve at the will of the Boards of Directors of the
Companies. Mr. Hayward shall be accorded the authority by the Boards of
Directors of the Companies commensurate with his position as Chief Executive
Officer and Chairman of the Board, and he shall make a good faith effort to act
in the best interests of LPM and Holdings and to perform those duties reasonably
assigned to him by the Boards of Directors of the Companies. Mr. Hayward will
devote himself full-time to the interests of the Companies and shall not accept
other employment except with the consent of the Boards of Directors of the
Companies, although he may serve on boards and committees of other businesses or
industrial groups, attend to personal investments, and engage in civic and
charitable endeavors, provided that such activities are not competitive with the
business of Company and do not unduly interfere with Mr. Hayward’s attention to
his responsibilities under this Agreement. During the Term, the Companies will
nominate and recommend Mr. Hayward as a member of their respective Boards of
Directors and Mr. Hayward agrees to serve on each such Board of Directors.



--------------------------------------------------------------------------------

2. Location of Employment. Mr. Hayward’s principal place of employment shall be
at the executive offices of LPM or at such other location as mutually agreed
upon by the parties.

3. Term. The term of employment for Mr. Hayward hereunder will last for five
years (the “Term of Employment”) from the date of this Agreement and the Term of
Employment will automatically extend for successive one-year period following
the fifth anniversary of such date unless:

(a) each of-LPM, on the one hand, or Mr. Hayward, on the other hand, delivers
written notice to the other party no later than ninety (90) days prior to the
fifth anniversary of the foregoing date or any subsequent anniversary thereof,
as the case may be, of intent not to renew; or

(b) Mr. Hayward’s employment is terminated in accordance with Section 4(e) or
4(f)]

4. Compensation.

(a) Salary. LPM shall pay Mr. Hayward a salary at the annual rate of
$517,000.00, less normal withholdings, for each calendar year, prorated for any
portion thereof, payable in substantially equal installments in accordance with
LPM’s usual payroll practice, but in no event less frequently than monthly.

(b) Bonus. Mr. Hayward shall participate in LPM’s bonus plan applicable to top
executives, with a target bonus for each year of not less than 70% of his base
salary in effect at the end of such year. The bonus shall be paid promptly upon
completion of LPM’s year-end audit for such year.

(c) Cash Allowances. LPM shall pay Mr. Hayward an annual cash allowance for
expenses that relate to his employment but which might be considered partially
or wholly personal in nature. The allowance shall be $55,125.00 for 2007,
increased annually by 5%, plus the amount necessary to gross Mr. Hayward up for
any and all tax liabilities incurred by Mr. Hayward as result of the allowance
(so that Mr. Hayward receives, in 2007 for example, $55,125.00 after payment of
applicable taxes). In addition, LPM shall pay all expenses relating to
Mr. Hayward’s reasonable out-of-pocket legal and accounting expenses incurred in
connection with the preparation and negotiation of this Agreement, also grossed
up for any taxes that may apply.

(d) Other Benefits. Mr. Hayward shall receive other benefits such as four
(4) weeks of vacation each year (accruing pursuant to LPM’s company policy),
personal and sick leave, insurance and other benefits consistent with the
then-current policies of LPM and equal to those benefits extended to the most
senior executives of LPM. Mr. Hayward will be provided with office facilities,
secretarial support, and business expense reimbursement consistent with the
policies of LPM with respect to its most senior executives.

 

2



--------------------------------------------------------------------------------

(e) Severance. If Mr. Hayward’s employment is terminated by LPM for any reason
other than Mr. Hayward’s death, disability, Just Cause (as defined below), or
pursuant to LPM’s retirement policy, and not withstanding any remaining portion
of the Term, LPM shall pay him a lump-sum cash amount equal to 200% of the sum
of (i) his base salary in effect at the time of termination, (ii) the greater of
his target bonus for such year and the average of his bonuses for the prior five
years, (iii) an amount equal to the monthly premium payable by Mr. Hayward for
health and medical-care insurance coverage of Mr. Hayward and his dependents for
coverage period required under COBRA and (iv) an amount equal to the monthly
premium payable by Mr. Hayward for health and medical-care insurance coverage of
Mr. Hayward and his dependents for coverage period after the expiration of COBRA
period multiplied by 12, provided, however, that the amount of such premium will
be capped at 150% of the premium that was payable under COBRA. Such payment
shall be made at the time Mr. Hayward’s employment terminates or at such later
time as the amount of such payment becomes reasonably determinable. For the
purpose of this section, a termination for “Just Cause” shall mean a termination
of employment for any of the following reasons:

(i) Mr. Hayward’s conviction of a felony, without the right of further appeal,
which has an adverse impact on LPM or which involves the material
misappropriation of LPM’s assets;

(ii) an intentional or grossly negligent violation by Mr. Hayward of any
reasonable policy of the Board of Directors of LPM that results in material
damage to LPM and which, if such violation is curable, after notice to do so,
Mr. Hayward fails to correct within a reasonable time;

(iii) the performance of services by Mr. Hayward for any other company, entity,
or person which directly competes with LPM during the time Mr. Hayward is
employed by LPM, without the written approval of the Board of Directors of LPM.

Further, Mr. Hayward shall be entitled to all of the severance set forth in this
Section 3(e) if Mr. Hayward terminates his employment with LPM for “Good
Reason.” Mr. Hayward shall be entitled to terminate his employment for “Good
Reason” only upon:

(i) written notice of such termination to LPM, effective within 30 days after
being notified that Mr. Hayward is required by LPM to relocate from his existing
home due to the relocation of the corporate office beyond a 25-mile radius of
the current office location in Phoenix, AZ; or

(ii) written notice of such termination to LPM, provided such notice is given no
later than 15 days from the earlier of (1) the date of execution of a definitive
agreement for or the consummation of a Change of Control (provided that the
termination will only be effective upon consummation of the Change of Control)
and (2) the consummation of a Change of Control. “Change of Control” shall mean
(i) GCP California Fund, L.P. (“GCP”) and its Affiliates (which term shall mean
any entity that is controlled by the same individuals who control Leonard
Green & Partners, L.P.) shall cease to beneficially own, directly or indirectly,
a

 

3



--------------------------------------------------------------------------------

majority of the voting securities of LPM, (ii) a merger or consolidation of
Holdings or LPM or (iii) the sale of substantially all of the assets of LPM, in
each case in a transaction or series of related transactions as a result of
which a majority of the voting securities of LPM cease to be beneficially owned
(directly or indirectly) by GCP or any of its Affiliates.

(f) Disability or Death. “Disability.” For purposes of this Agreement, Executive
will be considered “disabled” when Executive is unable to perform the essential
functions of Executive’s job, with or without reasonable accommodation, for a
period of 12 workweeks or more in a rolling 12-month period. Executive
acknowledges that, given Executive’s position, it would be unreasonable and/or
an undue hardship for LPM to be without an individual able to perform the
essential functions of Executive’s position for any longer period of time. If
Mr. Hayward’s employment is terminated as a result of disability or in the case
of death, Mr. Hayward or his estate shall be entitled to receive (i) any unpaid
base salary that had been earned or would have been earned through the end of
the month of termination; (ii) 18 months of Mr. Hayward’s base salary paid in
installments in accordance with LPM’s normal payroll procedures; and (iii) a
pro-rata portion of the greater of his target bonus or the bonus to which he
would otherwise have been entitled for the year, based on the number of months
in the year of termination during which he was employed, to be paid at such time
bonuses are paid to other executives; (iv) a pro-rata portion of his cash
allowance for the year, (v) any reimbursements to which he is entitled;
(vi) compensation for unused vacation; (vii) continuation of health insurance
coverage for Mr. Hayward’s dependents at LPM’s expense for 18 months under
COBRA; and (viii) any other amounts or benefits due after the termination of
employment under the terms of other agreements, awards, plans’ arrangements,
policies or programs.

5. Reimbursement for Expenses. During the term of this Agreement, if LPM’s
executive offices are relocated to a location beyond a 25 mile radius of
metropolitan Phoenix, Arizona, LPM shall reimburse Mr. Hayward for his increase
in travel, housing and living expenses incurred as a result of such relocation,
in addition to the reimbursement of those business expenses set forth in
Section 3 above.

6. Representation of Mr. Hayward. Mr. Hayward represents and warrants that
execution or delivery of this Agreement, or his performance hereunder will
conflict with, or result in a breach of, any obligation, contract, agreement,
covenant or instrument to which he is a party.

7. Dispute Resolution. This Agreement shall be governed and construed in
accordance with the laws of the state of Mr. Hayward’s principal place of
employment. Mr. Hayward and LPM agree that any and all disputes, controversies
or claims of any nature between them including, without limitation, any disputes
arising out of or concerning this Agreement, Mr. Hayward’s employment or his
termination shall be determined exclusively by final and binding arbitration
before a single arbitrator located in the same county as Mr. Hayward’s principal
place of employment, administered by the American Arbitration Association
(“AAA”) under the National Rules For Resolution Of Employment Disputes of the
AAA, and that judgment upon the award of the arbitrator may be rendered in any
court of competent jurisdiction. This includes any claims Mr. Hayward may have
against LPM or against LPM’s officers, directors, employees or agents in

 

4



--------------------------------------------------------------------------------

their capacity as such or otherwise. The arbitrator shall be a former jurist or
an attorney with substantial experience in employment matters and mutually
agreed to by the parties in their reasonable discretion. This agreement to
arbitrate does not include claims covered by unemployment insurance and workers’
compensation statutes.

The arbitrator’s authority and jurisdiction shall be limited to determining the
dispute in arbitration in conformity with law to the same extent as if such
dispute were determined as to liability and remedy by a court without a jury.
The arbitrator shall render an award which shall include a written statement of
opinion setting forth the arbitrator’s findings of fact and conclusions of law.
MR. HAYWARD AND LPM EXPRESSLY WAIVE ALL RIGHTS TO A JURY TRIAL IN COURT ON ALL
STATUTORY OR OTHER CLAIMS.

8. Golden Parachute Tax Gross-up

(a) Application of Gross-up. All payments and benefits provided to Mr. Hayward
by LPM are intended to be reasonable compensation for services by Mr. Hayward,
and LPM intends that Mr. Hayward receive the full economic benefit of such
payments and benefits. In the event that it is determined that any payment or
benefit provided by LPM to or for the benefit of Mr. Hayward, either under this
Agreement or otherwise, and regardless of under what plan or arrangement it was
made, will be subject to the excise tax imposed by section 4999 of the Code or
any successor provision (“section 4999”), LPM will, prior to the date on which
any amount of the excise tax must be paid or withheld, make an additional
lump-sum payment (the “gross-up payment”) to Mr. Hayward. The gross-up payment
will be sufficient, after giving effect to all federal, state and other taxes
and charges (including interest and penalties, if any) with respect to the
gross-up payment, to make Mr. Hayward whole for all taxes (including withholding
taxes) and any associated interest and penalties, imposed under or as a result
of section 4999.

(b) Determinations. Determinations under this Section will Section will be made
by LPM’s tax accountants unless Mr. Hayward has reasonable objections to the use
of that firm, in which case the determinations will be made by a comparable firm
chosen by Mr. Hayward after consultation with LPM mutually acceptable to both
parties (the firm making the determinations to be referred to as the “Firm”).
The determinations of the Firm will be binding upon LPM and Mr. Hayward except
as the determinations are established in resolution (including by settlement) of
a controversy with the Internal Revenue Service to have been incorrect. LPM will
pay all fees and expenses of the Firm.

(c) Controversy with IRS. If the Internal Revenue Service asserts a claim that,
if successful, would require LPM to make a gross-up payment or an additional
gross-up payment, LPM and Mr. Hayward will cooperate fully in resolving the
controversy with the Internal Revenue Service. LPM will make or advance such
gross-up payments as are necessary to prevent Mr. Hayward from having to bear
the cost of payments made to the Internal Revenue Service in the course of, or
as a result of, the controversy. The Firm will determine the amount of such
gross-up payments or advances and will determine after resolution of the
controversy whether Mr. Hayward must return any advances must be returned by
Mr. Hayward to LPM. LPM will bear all expenses of the controversy and will gross
Mr. Hayward up for any additional taxes that may be imposed upon Mr. Hayward as
a result of its payment of such expenses.

 

5



--------------------------------------------------------------------------------

(d) Cooperation with LPM. Mr. Hayward shall notify LPM promptly (in any event no
less than 10 days following receipt thereof) and in writing of any proposed or
final claim by the Internal Revenue Service that, if successful, would require
the payment by LPM of any amount under this Section 8. Mr. Hayward shall not pay
such claim prior to the expiration of the thirty (30) calendar day period
following the date on which Mr. Hayward gives such notice to LPM (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If LPM notifies Mr. Hayward in writing prior to the expiration of
such period that LPM desires to contest such claim (or if Mr. Hayward pays the
related taxes within such shorter period and LPM requests, within such thirty
(30)-day period, that Mr. Hayward claim a refund of some or all of such taxes),
then Mr. Hayward shall:

(i) give LPM any information reasonably requested by LPM relating to such claim,

(ii) take such action in connection with contesting such claim or claiming such
refund as LPM shall reasonably request in writing from time to time, including
accepting legal representation with respect to such claim by an attorney
reasonably selected by LPM,

(iii) cooperate with LPM in good faith in order effectively to contest such
claim or pursue such refund, and

(iv) permit LPM to participate in any proceedings relating to such claim;
provided, however, that LPM shall bear and pay directly all costs and expenses
incurred in connection with such contest or refund claim (including, but only to
the extent reasonably incurred, out-of-pocket costs and expenses incurred by
Mr. Hayward), and shall indemnify and hold Mr. Hayward harmless, on an after-tax
basis, for any excise tax or income tax imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subsection 8(d), LPM shall control all proceedings
taken in connection with such contest, and, at its sole discretion, may pursue
or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable taxing authority in respect of such claim and
may, at its sole discretion, either direct Mr. Hayward to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and
Mr. Hayward agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as LPM shall determine. If the advancement described below is
permitted under applicable law, LPM may direct Mr. Hayward to pay such claim and
sue for a refund, and shall advance the amount of such payment to Mr. Hayward,
on an interest-free basis, and shall indemnify and hold Mr. Hayward harmless, on
an after-tax basis, from any excise tax or income tax imposed with respect to
such advance or with respect to any imputed income in connection with such
advance; and provided, further, that any

 

6



--------------------------------------------------------------------------------

extension of the statute of limitations relating to payment of taxes for the
taxable year of Mr. Hayward with respect to which such contested amount is
claimed to be due (other than any such extension arising by operation of law) is
limited solely to such contested amount or issues. Furthermore, LPM’s control of
the contest shall be limited to issues with respect to which the payment under
this Section 8 would be payable hereunder, and Mr. Hayward shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(e) If, after the receipt by Mr. Hayward of a payment under this Section 7 or an
amount advanced by LPM pursuant to subsection 7(d), Mr. Hayward becomes entitled
to receive any refund with respect to the excise tax to which such payment
relates or with respect to such claim, Mr. Hayward shall promptly pay to LPM the
amount of such refund (together with any interest paid or credited thereon after
Taxes applicable thereto), less any taxes required to be paid by Mr. Hayward
with respect to the receipt thereof. If, after the receipt by Mr. Hayward of an
amount advanced by LPM pursuant to this Section 7 a determination is made that
Mr. Hayward shall not be entitled to any refund with respect to such claim and
LPM does not notify Mr. Hayward in writing of its intent to contest such denial
of refund prior to the expiration of thirty (30) calendar days after LPM’s
receipt of notice of such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall be
offset, to the extent thereof, against the amount of payment required to be
paid. LPM may request that Mr. Hayward pursue a refund of any payment under this
Section 7, and in such case the provisions of subsection 7(d) and this
subsection 7(e) shall govern the pursuit of such refund.

(f) Notwithstanding any other provision of this Section 7, LPM may, in its sole
discretion, withhold and pay over to the Internal Revenue Service or any other
applicable taxing authority, for the benefit of Mr. Hayward, all or any portion
of any payment and Mr. Hayward hereby consents to such withholding.

(g) LPM’s obligations under this Section 7 will survive the termination of the
Employment Period and any termination of this Agreement. Mr. Hayward shall
cooperate as reasonably requested by LPM in order to reduce the amount of any
payments or benefits to Mr. Hayward that would be subject to the tax imposed by
section 4999.

 

7



--------------------------------------------------------------------------------

9. Entire Agreement/Modifications. This Agreement constitutes the entire
agreement of the parties with respect to Mr. Hayward’s employment with LPM. It
supersedes any prior agreement, statement or representation. It may be modified
only by written instrument executed by the party against which the modification
is asserted. Failure to require performance of any provision shall not affect
the right at a later time to enforce the same. No waiver by either party of a
breach, whether by conduct or otherwise, shall be construed as a further or
continuing waiver of any such breach. Termination of Mr. Hayward’s employment at
any time will not terminate those provisions of this Agreement imposing
obligations that, by character or design must be performed after such
termination of the employment.

10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Assignabilitv: Third Party Beneficiary:

(a) Subject to the provisions of Section 4(e) above, in the event that Holdings
or LPM shall merge or consolidate with any other partnership, limited liability
company, corporation, or business entity or all or substantially all LPM’s
business or assets shall be transferred in any manner to any other partnership,
limited liability company, corporation or business entity, such successor shall
thereupon succeed to, and be subject to, all rights, interests, duties,
obligations of, and shall thereafter be deemed for all purposes hereof to be,
LPM hereunder.

(b) This Agreement is personal in nature and none of the parties hereto shall,
without the written consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder, except by operation of law or pursuant to
the terms of Section 11 (a) above.

(c) Nothing expressed or implied herein is intended or shall be construed to
confer upon or give to any person, other than the parties hereto, any right,
remedy or claim under or by reason of this Agreement or of any term, covenant or
condition hereof.

12. Confidentiality and Non-Solicitation. The parties recognize that Mr. Hayward
will have access to trade secrets and proprietary information of Holdings and
LPM, and they recognize that should such information be revealed to a
competitor, Holdings and LPM would be materially damaged in an amount difficult
to calculate. During the term of this Agreement and thereafter, Mr. Hayward
promises not to disclose or use or induce or assist in the disclosure or use any
of the above information except for the benefit of Holdings and LPM.
Accordingly, Mr. Hayward agrees that for one (1) year after termination of his
employment with Holdings and LPM, regardless of the reason for such termination,
he shall not, directly or indirectly, on his behalf or the behalf of any other
person or entity, solicit any customers of LPM to cease to do business or to
reduce the amount of business with LPM or to do business with another company
that is a competitor of LPM or solicit any person who is an employee of Holdings
or LPM to terminate such employment.

 

8



--------------------------------------------------------------------------------

13. Withholding. All amounts or benefits payable hereunder shall be subject to
applicable tax withholding, and the withholding of any such amounts shall be
treated as payment thereof to Mr. Hayward for purposes of determining whether
all amounts required hereunder to be paid have been paid. Withholding of tax
from any non-cash amounts or benefits that are subject to withholding may be
made from cash amounts otherwise payable to Mr. Hayward.

(Signature Page Follows)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

 

LESLIE’S POOLMART, INC: By:  

/s/ Steven L. Ortega

  Name:   Steven L. Ortega   Title:   Executive Vice President/CFO LESLIE’S
HOLDINGS, INC: By:  

/s/ Steven L. Ortega

  Name:   Steven L. Ortega   Title:   Executive Vice President/CFO

/s/ LAWRENCE H. HAYWARD

LAWRENCE H. HAYWARD

 

10